Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 14 April 1808
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     Edgehill April 14. 1808
                  
                  I have at length guessed right my Dear Grandpapa, about the pen, and am very glad to find it is made of steel. The change in the post, was the cause of your not recieving my letter, of the first of the month, it goes out now much earlier than it formerly did. I am delighted to hear that your head-ach, is over, and that you are to come home so soon. Mr. Mrs, and the two Miss Lindsey’s spent a few days with us; the young ladies, Sister, Ann, and myself, went over to monticello; I think the hall, with its gravel coloured border is the most beautifull room I ever was in, without excepting the drawing room’s at Washington. the dining room is also greatly improved; the pillars of the portico are rough cast and look very well; all the railing on the top of the house finished and painted I wont say any thing of the flower beds that is Sister Anns part. the level is spoilt nearly. Mr Bacon has made a mistake (I presume) and covered it with charcoal, instead of manure; it looks rather dismal. where ever the grass has not grown it is quite black, and is excessively dirty to walk on, it is not near as bad as it was but it is still disagreable and ugly. They are finishing your Terrace now.—The sheep eat up 4 orange trees and bit half of the finest of besides, when we put them out; however I have 3 Tolerably good though they are only 2 inches high they are all mean little things except that which the sheep bit, but they are very young. the third of April snow drops bloomed. you have none I beleive. They are very beautifull and I will give you mine if you want them, and have them set in your garden when we go to Monticello. we have had shad the latter end of march; we have got no asparagus beds here and I was so much taken up with looking at the house at Monticello, that I did not inquire about the vegitables, besides we stayed but a short time. Aunt Virginia is well. all our family except James are well also. Cornelia was very much delighted with your letter, she easily found out the verse as she had seen many before of the same kind. Virginia and Mary send their love to you. I am reading Diodorus Siculus. I began to learn Spanish, but I have not said a lesson for a long time, I must take it up again for I wish to know it. I cannot read french entirely without a dictionary yet. adieu my dearest Grandpapa, I am your most affectionate Grand Daughter,
                  
                     E. W. Randolph.
                  
                  
                     P.S. I beg you to send the inclosed to miss Forrest
                     
                  
               